Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection device configured to monitor”, “a first recording device configured to record”,  “a first determiner configured to calculate”,  “a first communication device configured to transmit”, and “a first adjuster configured to adjust”, in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “outside” in claim 1 is a relative term which renders the claim indefinite. The term “outside” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “outside” is indefinite because the disclosure provides no context for differentiating what is “outside” from what is “inside”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, JP 2006/276969, in view of Parker, US 9,230,250 B1.

	Regarding claim 1, Hashimoto discloses: a monitoring apparatus, comprising:
a first detection device configured to monitor a situation of a specific area (Figure 1 shows a rampage detection device according to the invention, as disclosed in [0010], that monitors an elevator.);
a first recording device configured to record monitoring information to be output from the first detection device (Camera 1, as disclosed in [0014], takes an image.);
a first determiner configured to calculate a number of people present in the specific area and a degree of positional imbalance of the people based on the monitoring information to be output from the first detection device ([0013] discloses motion calculation unit 2 in figure 1 calculates direction and size of people movement of each point in two compared images from a camera 1.  [0023] discloses using the number of people to correct the statistical model that is used to determine whether a “rampage is likely occurring.); and
Hashimoto does not disclose:
a first communication device configured to transmit the monitoring information recorded in the first recording device to an outside;
or
a first adjuster configured to adjust, based on the number of people and the degree of positional imbalance that are calculated by the first determination unit determiner, at least one of a recording density to be used when the first recording device records the monitoring information or a communication frequency to be used when the first communication device transmits the monitoring information.
However, Parker discloses in an analogous art a camera cloud recording device which uses event triggers to determine when to increase a frame rate and resolution of recording, as disclosed in Parker.  Such trigger events may include detection of a predefined gesture or movement by a person, “agent” in a facility being monitored (See column 3, lines 20-26.).
Parker also discloses in for instance column 10, lines 35-39 that a backend server may receive video streams from a camera, analyze them, and send signals back to the camera instructing a higher frame rate and/or resolution.  A backend server is an “outside” device.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Parker, of having a camera recording system that increases recording density parameters, such as frame rate and/or resolution, in response to a trigger event, such as positional imbalance and number of people being above a threshold in an elevator, in order to more effectively record events that may be of interest, such as an occurrence of violence, thereby using the video monitoring system’s resources more efficiently with respect to its intended purpose (Parker page 5, lines 10-14.  See also column 9, lines 25-31.)

Regarding claim 3, the combination of Hashimoto in view of Parker discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Hashimoto, further discloses: the monitoring apparatus according to claim 1, wherein the first detection device includes a monitoring camera configured to take an image of the specific area (See camera 1 in figure 1.)

Regarding claim 4, the combination of Hashimoto in view of Parker discloses the limitations of claim 3, upon which depends claim 4.  This combination, specifically Hashimoto, further discloses: the monitoring apparatus according to claim 3,
wherein the first determination unit determiner is configured to:
obtain a difference between image data taken by the monitoring camera and background image data of the specific area in a state in which no person is present (Hashimoto discloses with respect to figure 6 that a number estimation unit 7 of a second embodiment is added to the first embodiment, and a background extraction may be performed using a base image of a monitored area having no persons present in the image.);
extract a person region in which a person is present in the specific area based on the difference ([0024] also discloses “extracting a region having a larger difference [from the empty background image].”);
calculate an area of the person region included in each block obtained by dividing the specific area ([0024] discloses estimating a number of people in the area based on the area of the block.);
calculate a reciprocal of dispersion of the area ([0013] discloses calculating a dispersion value of the variation in a person’s movement measurements); and
output the reciprocal as the degree of positional imbalance (Rampage determination unit 5 uses a threshold value of the dispersion or variation amount of a person’s movement to determine whether a violent action is occurring, as disclosed in [0014].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, in view of Parker, in view of Zhao, US 2018/0259215 A1.

Regarding claim 5, the combination of Hashimoto in view of Parker discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Hashimoto, further discloses: the monitoring apparatus according to claim 1, wherein the first detection device includes:
a monitoring camera configured to take an image of the specific area (See Hashimoto camera 1 in figure 1); and
The combination of Hashimoto in view of Parker does not disclose:
a load sensor configured to detect a load in the specific area.
In other words, this combination does not disclose using a load sensor in conjunction with image processing to determine a number of persons present and a positional imbalance thereof.  However, Zhao discloses in an analogous art using image processing in conjunction with a load sensor located in an elevator car to determine a head count for an elevator car (See figure 2 flowchart).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Zhao, of combining head count information from a weight sensor in an elevator car with head count information from a camera in an elevator system of a building, in an order to obtain a more accurate head count that is robust to illumination changes ([0031]) and to the inherent uncertainties of a weight sensor-based calculation ([0007]), while combining the advantages of both (Zhao [0035]).

Regarding claim 6, the combination of Hashimoto in view of Parker in view of Zhao discloses the limitations of claim 5, upon which depends claim 6.  This combination, specifically Hashimoto, further discloses: the monitoring apparatus according to claim 5,
wherein the first determination unit determiner is configured to:
calculate an area of the person region included in each block obtained by dividing the specific area ([0024] discloses estimating a number of people in the area based on the area of the block.);
calculate a reciprocal of dispersion of the area (0024] discloses estimating a number of people in the area based on the area of the block.); and
output the reciprocal as the degree of positional imbalance (Rampage determination unit 5 uses a threshold value of the dispersion or variation amount of a person’s movement to determine whether a violent action is occurring, as disclosed in [0014].).
The combination of Hashimoto in view of Parker does not disclose: extract a person region in which a person is present in the specific area based on a result of detection by the load sensor (See step s51 in figure 2, “perform comparative calculation on D1 (weight data) and D2 (image sensor data).);



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest:

the monitoring apparatus according to claim 1,
wherein the first adjustment unit adjuster is configured to:
when the number of people calculated by the first determination unit determiner is equal to or smaller than a first threshold value, or
when the number of people calculated by the first determination unit determiner is equal to or larger than a second threshold value that is larger than the first threshold value,
and the degree of positional imbalance calculated by the first determination unit determiner is equal to or larger than a third threshold value,
set a level of the at least one of the recording density or the communication frequency
 to a first level; and
set, in other cases, the level of the at least one of the recording density or the communication frequency to a second level lower than the first level.

The closest prior art of record, Hashimoto, discloses determining a number of people in an elevator car (), and [0023] in Hashimoto discloses using the number of people to correct the statistical model that is used to determine whether a “rampage” is likely occurring.  Therefore, Hashimoto, uses the people estimate to adjust its threshold value for a rampage determination based on the dispersion of motion information for the estimated number of people.  However, Hashimoto does not disclose or suggest adjusting a recording density responsive to the estimated number of persons and the degree of positional imbalance.  Parker, on the other hand, discloses increasing a recording density responsive to an event of interest occurring (Col. 5, lines 22-25), but does not disclose or suggest people counting, nor does it disclose increasing a recording density or communication frequency in any way, let alone responsive to a person count being above or below a threshold, or a positional imbalance being above a threshold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425